United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-2041
                                   ___________

United States of America,               *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the District
      v.                                * of Minnesota.
                                        *
Keith Bernard Crenshaw,                 *      [UNPUBLISHED]
                                        *
                   Appellant.           *
                                   ___________

                             Submitted: December 10, 2002

                                 Filed: December 16, 2002
                                  ___________

Before McMILLIAN, FAGG, and BYE, Circuit Judges.
                            ___________

PER CURIAM.

       Keith Bernard Crenshaw appeals his sentence for distributing crack cocaine in
violation of 21 U.S.C. § 841(a)(1). Specifically, Crenshaw contends the district
court* abused its discretion when it included a condition of supervised release that
prohibits Crenshaw from associating with members of the Rolling 60's Crips gang or
any other gang. See United States v. Scott, 270 F.3d 632, 633 (8th Cir. 2001)


      *
       The Honorable James M. Rosenbaum, United States District Judge for the
District of Minnesota.
(standard of review). Although Crenshaw had yet to be tried for a gang-related
murder of a four-year-old girl when he was sentenced for the drug violation in this
case, Crenshaw was later convicted of murder in aid of racketeering activity, a federal
crime which carries a mandatory minimum sentence of life imprisonment. 18 U.S.C.
§ 1959(a)(1) (2000).

      Although the parties dispute whether Crenshaw’s appeal is moot, we believe
Crenshaw’s claim is premature. See, e.g., United States v. Thomas, 198 F.3d 1063,
1065 (8th Cir. 1999). If Crenshaw’s murder conviction is affirmed on appeal and he
serves the life sentence required by law, he will never be subject to the condition of
supervised release he challenges in this appeal. On the other hand, if Crenshaw’s
conviction is reversed or his life sentence is commuted, Crenshaw can challenge the
terms of his supervised release before that release begins. Id.; 18 U.S.C. § 3583(e)(2)
(2000) (The court “may modify, reduce, or enlarge the conditions of supervised
release, at any time prior to the expiration or termination of the term of supervised
release”); Fed. R. Crim. Proc. 32.1(c) (2002).

      We thus decline to consider the challenged condition of supervised release and
affirm Crenshaw’s sentence. The government’s motion to supplement the record on
appeal is granted.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-